HOUGH, Circuit Judge.
This case is one of navigating, or rather moving, in a slip and near the piers bounding the same—a situation always regarded as calling into play the rule of special circumstances. The William A. Jamison, 241 Fed. 950, 154 C. C. A. 586; The Washington, 241 Fed. 952, 154 C. C. A. 588.
Libelant’s tug, the Quigley, was backing out of the slip bounded on one side by a pier,. at the end of which was an office or place of call, to which claimant’s tugs were in the habit of resorting for orders. The Newark, belonging to claimant, approached the pier end, intending to stop there and inquire for further directions. She overreached the *802pier end, so that her bow collided with the taffrail of the Quigley at a point 6 or 7 feet beyond the termination of the pier end and about the same distance out in the stream; i. e., beyond the end of the slip. The Quigley had blown no slip whistles, but just as the'Newark was approaching the place where she intended to make fast at the pier end her navigators saw the flagstaff of the Quigley as she backed out as aforesaid.
The foregoing statement is taken from the testimony of the Newark’s captain, and on it we are of opinion that that vessel was at fault as well as the Quigley, whose fault, as found below, consisted in failure to blow the appropriate slip whistle. The M. Moran, 254 Fed. 766, 166 C. C. A. 212; McWilliams v. Payne (C. C. A.) 276 Fed. 917.
The Newark is at fault for approaching the pier end with such speed that she was not able to stop within the time afforded her on seeing the Quigley’s moving flagstaff. In our opinion, had she been moving at moderate speed, appropriate to such crowded navigation, there would have been no collision.
The decree below is modified, so as to hold both vessels in fault, and costs of this court are awarded to appellant; costs below to be divided.